845 F.2d 1033
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AMITY LEATHER PRODUCTS CO., Appellant,v.Gary ALTER, Appellee.
No. 87-1362.
United States Court of Appeals, Federal Circuit.
Feb. 4, 1988.

Before RICH, EDWARD S. SMITH, and NIES, Circuit Judges.
RICH, Circuit Judge.

DECISION

1
The decision of the United States Patent and Trademark Office of Trademark Trial and Appeal Board (board) in opposition No. 69,692, dismissing the opposition of Amity Leather Products Co.  (Amity) to the registration of "AMITY" on the principal register as a trademark for "hose," application serial No. 368,689 filed June 9, 1982, is affirmed.

OPINION

2
Amity opposed under Sec. 2(d) of the Trademark Act, 15 USC 1052(d), based on its five registrations for the trademark "AMITY" or incorporating that word for leather goods and other personal accessories.  These goods are unrelated to the applicant's hosiery except for the fact that they are often sold in the same retail stores.  The board found that Amity's trademark is well known in the leather goods field but that it is not so famous that purchasers of hose would assume that they came from a common source.


3
After full consideration of the facts of record and the arguments of the parties, we agree with the board that there would be no likelihood of confusion within the meaning of Sec. 2(d).  We add to the board's reference to "common source" that we do not think purchasers would believe that the goods have a common sponsorship, under the circumstances of this case.